In the Supreme Court of Georgia



                                         Decided: January 19, 2016


                   S15G0946. THE STATE v. RANDLE.

      HUNSTEIN, Justice.

      Appellee Blake Randle is a registered sex offender who seeks release from

the sex offender registration requirements prescribed at OCGA § 42-1-12. In

this case, we granted the State’s petition for certiorari to consider one of the

criteria for eligibility for removal from the sex offender registry, namely, the

requirement that the offense that resulted in the offender’s inclusion on the

registry involved no “intentional physical harm” to the victim. See OCGA §§

42-1-19 (a) (4), 17-10-6.2 (c) (1) (D). The issue before us is whether the phrase

“intentional physical harm” in this context includes physical contact that, while

offensive and unwelcome, resulted in no physical pain or injury. We conclude

that it does not, and we therefore affirm the Court of Appeals in its affirmance

of the superior court’s order granting Randle’s petition for removal from the sex

offender registry. See State v. Randle, 331 Ga. App. 1 (769 SE2d 724) (2015).
      In 1993, Randle pled guilty under North Carolina v. Alford1 to one count

of child molestation stemming from an incident in which he touched the penis

of a ten-year-old boy. The trial court imposed an eight-year sentence, three to

be served in prison and the balance on probation. Randall completed his prison

sentence, registered as a sex offender in accordance with OCGA § 42-1-12, and

served out the remainder of his term on probation, from which he was released

in June 2001.

      In 2013, Randle filed a petition for release from the sex offender registry

pursuant to OCGA § 42-1-19 (a) (4), which authorizes release where at least ten

years have elapsed since the offender has completed his sentence, see id. at (c)

(2) (A), and he can establish the fulfillment of six criteria set forth at OCGA §

17-10-6.2 (c) (1).2 Among these criteria is the requirement that “the victim did

not suffer any intentional physical harm during the commission of the offense.”

OCGA § 17-10-6.2 (c) (1) (D).3 Following a hearing, the trial court granted


      1
          400 U.S. 25 (91 SCt 160, 27 LE2d 162) (1970).

      As discussed below, OCGA § 17-10-6.2 (c) (1) is a subsection of the sex
      2


offender sentencing statute.
      3
       The other five criteria are: (1) the offender has no prior convictions for sexual
offenses or obscenity in relation to minors; (2) the offense at issue did not involve the
                                           2
Randle’s petition, finding that Randle had met all the requirements for release

from the registry.

      The State appealed, arguing that Randle’s act of touching the victim’s

genitals gave rise to a presumption that the victim had suffered “intentional

physical harm” that would preclude Randle’s removal from the sex offender

registry. In a split decision, the Court of Appeals affirmed, with the majority

concluding that the phrase “intentional physical harm” refers to “conduct that

goes beyond offensive and unwanted touching and involves the intentional

infliction of physical pain or injury upon the victim.” Randle, 331 Ga. App. at

5. The dissent, on the other hand, opined that intentional physical contact of any

type constitutes “intentional physical harm” that would preclude an offender’s

removal from the registry. Id. at 9-11 (Branch, J., dissenting.) We granted

certiorari, thus, to resolve the issue of whether “intentional physical harm” in

this context encompasses all intentional physical contact or only that which is

shown to have caused some physical pain or injury. Our review of this purely



use of a deadly weapon; (3) the court finds no evidence of a similar transaction; (4)
the offense did not involve the transportation of the victim; and (5) the victim was not
physically restrained during the commission of the offense. Id. at (c) (1) (A) - (C),
(E), (F).
                                           3
legal issue is de novo. See Luangkhot v. State, 292 Ga. 423 (736 SE2d 397)

(2013).

              When we consider the meaning of a statute, we must presume
      that the General Assembly meant what it said and said what it meant
      . . . and so we must read the statutory text in its most natural and
      reasonable way, as an ordinary speaker of the English language
      would. The common and customary usages of the words are
      important, but so is their context. For context, we may look to other
      provisions of the same statute, the structure and history of the whole
      statute, and the other law . . . that forms the legal background of the
      statutory provision in question.

(Citations and punctuation omitted.) Zaldivar v. Prickett, 297 Ga. 589, 591 (1)

(2015).

      At the crux of this dispute is the meaning of the word “harm.” As the

Court of Appeals majority noted, the common understanding of “harm,” as

reflected in leading English language dictionaries, involves “damage,” “injury,”

or “hurt.” See Randle, 331 Ga. App. at 5 (citing three well-known print

dictionaries); accord Merriam-Webster Dictionary, http://www.merriam-

webster.com/dictionary/harm (website last accessed Jan. 14, 2016).              In

comparison, the word “contact” is defined to mean “a state of touching” or “a

union or junction of surfaces.”             See Merriam-Webster Dictionary,

http://www.merriam-webster.com/dictionary/contact (website last accessed Jan.

                                        4
14,    2016]);      accord      Cambridge         Dictionaries        Online,

http://dictionary.cambridge.org/us/dictionary/english/contact    (website    last

accessed Jan. 14, 2016) (“contact” defined as “the fact of two people or things

touching each other”). In common parlance, thus, the word “harm” indicates not

any contact but, rather, injurious contact. Also notable is the juxtaposition of

the word “suffer” immediately preceding the phrase “intentional physical harm,”

which further supports the connotation of physical pain or injury.

      Looking beyond the words of the phrase in question, we note that among

the other five criteria specified in OCGA § 17-10-6.2 (c) (1) is the requirement

that “[t]he victim was not physically restrained during the commission of the

offense.” Id. at (c) (1) (F). If subsection (c) (1) (D) were construed broadly as

meaning physical contact of any form, subsection (c) (1) (F) would be rendered

largely superfluous, as physical restraint will almost always entail physical

contact. The canon of statutory construction requiring that courts “‘avoid a

construction that makes some language mere surplusage,’” Beneke v. Parker,

285 Ga. 733, 734 (684 SE2d 243) (2009), thus militates in favor of the narrower

construction of “intentional physical harm.”



                                        5
      The notion of “intentional physical harm” as involving actual physical

injury also finds support in the context of the larger legislative scheme of which

OCGA § 17-10-6.2 (c) is a part. OCGA § 17-10-6.2, which prescribes

mandatory minimum sentences for sexual offenses, was enacted as part of the

2006 comprehensive overhaul of the Code’s provisions related to sexual

offenders. See Ga. L. 2006, p. 379, Act 571, § 21. Among the other facets of

this legislative package was a new sexual battery statute, which defines sexual

battery as the act of “intentionally mak[ing] physical contact” with another

person’s intimate body parts without his or her consent. Id. at 391, § 15

(enacting OCGA § 16-6-22.1). Clearly, then, at the time of this enactment the

General Assembly was capable of crafting language precisely targeting

intentional physical contact, and yet it chose not to in fashioning the language

of OCGA § 17-10-6.2 (c) (1) (D). The difference in phraseology utilized in

these contemporaneously enacted provisions reinforces the conclusion that the

legislature did not view “intentional physical harm” as coterminous with

intentional physical contact.4

      The criteria under OCGA § 17-10-6.2 (c) (1), which govern deviations from
      4


mandatory minimum sentences, did not become relevant to release from the sex
offender registry until 2010, when the legislature further revised the statutory scheme
                                          6
      This construction of “intentional physical harm” also accords with

authority from elsewhere in the realm of our criminal law. In defining the

offense of simple battery, the legislature has long recognized a distinction

between “intentionally mak[ing] physical contact of an insulting or provoking

nature” and “intentionally caus[ing] physical harm.” See OCGA § 16-5-23 (a).

Though both acts constitute the offense of simple battery, the fact that they are

identified separately indicates the legislature’s view that they are not

interchangeable. In construing the simple battery statute, our State’s appellate

courts have also recognized this distinction. See Moore v. State, 283 Ga. 151,

154 (2) (656 SE2d 796) (2008) (distinguishing intentional “insulting or

provoking physical contact” from intentional “physical harm”); Hammonds v.

State, 263 Ga. App. 5, 7 (2) (587 SE2d 161) (2003) (distinguishing “a touching

that does not result in injury, but is nonetheless insulting or provoking” from “a

touching that goes beyond insult to the infliction of pain or physical injury”).


related to sex offenders. The 2010 legislation, inter alia, established the current
process for petitioning for release from the registry and, in so doing, expressly
adopted the criteria set forth at OCGA § 17-10-6.2 (c) (1). See Ga. L. 2010, p. 168,
Act 389, § 15 (enacting OCGA § 42-1-19). In adopting these criteria in toto and
without qualification, the legislature, we presume, intended that their meanings as
applied in the context of the 2006 legislation be equally applicable to the 2010
legislation.
                                         7
Thus, both the legislature and our courts have recognized generally, albeit in a

different context, that physical contact, even if uninvited or unwanted, does not

necessarily equate to physical harm. We find no reason to believe that the

legislature intended to disregard this distinction in the present context.

      For the foregoing reasons, we hold that the phrase “intentional physical

harm,” as it is used in OCGA § 17-10-6.2 (c) (1) (D), means intentional physical

contact that causes actual physical damage, injury, or hurt to the victim. We

therefore affirm the judgment of the Court of Appeals.

      Judgment affirmed. All the Justices concur.




                                        8